DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 2/10/2022. In particular, claim 12 has been amended to delete alternatives embodimets and to include method steps. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karandinos (US 2002/0019507).
Karandinos teaches an adhesive blend that includes a copolymer of propylene and a copolymer of ethylene and an olefin (abstract) where the adhesive includes additives such as 0-80 wt% tackifiers, 0-60 wt% plasticizers, and 0-50 wt% waxes (¶ 42) where the adhesive blend is a hot melt adhesive composition (¶ 45). The compositions are formed by blending the components and mixing under temperatures of 130-200˚C (¶ 250) which is above the melting point of the polymer (60-120˚C) (¶ 24). Karandinos teaches the hot melt adhesive may be applied to the desired substrates (¶ 236). Karandinos teaches examples of mixing the components, heating (to melt the composition), and applying to substrates (¶ 249-261). Karandinos teaches 
Karandinos teaches treating the polymer composition in the melted state with a free radical initiator to increase the MFR (¶ 177) where the free radical initiator includes peroxides (¶ 178). Karandinos teaches an example where propylene/ethylene copolymers were degraded with a peroxide to increase the MFR (¶270-273). Karandinos teaches the first polymer composition has an MFR of less than 50 dg/min, is treated with a free radical initiator, forms a second composition with a MFR greater than 250 dg/min (¶ 204-206).
Karandinos does not explicitly recite a single example where an ethylene copolymer having a MFR2 in the claimed range forms a composition with a plasticizer and/or wax and undergoes the claimed process. However, it would have been obvious to one of ordinary skill in the art to use the ethylene copolymers having the claimed MFR2 because Karandinos teaches embodiments having the claimed MFR2 (MI at 2.16 kg) that are suitable for the invention (Table 18) and teaches adhesive compositions (Table 20) used in hot melt adhesive processes (¶ 45; 289-293) and because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories
It is noted that independent claim 12 is recited in the product-by-process format by use of the language, “made by a process…” Claims 2-4, 6-10 recite aspects of the product-by-process limitation. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The final product of the product-by-process limitation in claim 12 is a polyethylene having a MFR2 of 200 g/10 min or more. This feature is present in the prior art as described above. Therefore, the process does not provide any criticality.
Karandinos teaches melt flow rates which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Karandinos suggests the melt flow rate. A .
Response to Arguments
Applicant’s arguments with respect to claim(s) Higuchi (US 2004/0236041) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764